Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 67 and 86 are objected to because of the following informalities:  
Claim 67, section b, line 3, “an insertion control protrusion” should be changed to “said or the insertion control protrusion”.
Claim 86, line 3, ”an inserter tool” should read “the inserter tool”. 
Claim 86, line 5, “said inserter” should read “said inserter tool” for reasons of consistency and clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an insertion control guide” in claims 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the insertion control guide, paragraph [0163] discloses a slot (ref. 146) inside the hollow barrel of the working channel to control advancement of tools.  Therefore the structure determined sufficient to perform the function of controlling the advancement of surgical tools is a slot or functional equivalent thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites “the insertion control mechanism” in lines 8 and 10.  It is unclear if the mechanism is the same as the guide as recited in preceding claim 49. For purposes of examination it is assumed to be the same. 
Likewise, claim 86 recites “said insertion control mechanism”.  It is unclear if these are the same as the guide or different.  For purposes of examination they are assumed to be the same. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 49, 51, 59, 60, 67, 69 and 86 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen (US 2010/0268228 A1) in view of Paltzer (US 2006/0129238 A1) and in view of Michelson (US 6,436,098 B1).

Regarding claim 49, Petersen discloses a method for repairing a sacroiliac joint of a patient using an intra-articular joint fusion device for connecting the sacrum and ilium (Abstract), comprising: 
Serial No. 16/689,0734a. creating a first incision in the patient's skin proximal to the patient's sacroiliac joint (paragraph [0083], ref. 940, Fig. 13A); 
b. inserting a working channel of a surgical channel tool into said incision from the posterior of the patient (paragraph [0086], ref. 90, Fig. 16A-C), wherein said working channel includes 
5an insertion control guide for controlling the advancement of surgical tools into said working channel (the substantially planar top and opening dimension ref. 380 are considered to be the insertion control mechanism because they work with corresponding insertion control elements, refs. 460, 590, 720, of various surgical instruments to control the depth of advancement, this is considered to be functionally equivalent to the disclosed insertion control mechanism of the present application); 
c. creating a void in said sacroiliac joint (paragraph [0092], Figs. 20A-C); 
d. inserting a fusion implant into said void using an inserter tool (paragraph [0096] discloses inserting an implant ref. 40 into said void via an inserter tool ref. 130). 

Peterson is silent regarding the limitation “wherein said working channel includes at least one distal tang integral to and extending from a distal end of the said working channel that are inserted into the sacroiliac joint”.  In addition, Peterson discloses a fusion implant (ref. 40) and further discloses that the implant may be of a variety of configurations (e.g. rectangular, cylindrical, triangular or any suitable configuration) (paragraph [0101]) and may be made from a variety of materials (e.g. bone, metals or alloys) (paragraph [0102]).  Peterson is silent regarding that the fusion implant has a plurality of protrusions for engagement with 10bone tissue in an articular surface of at least one of the sacrum and the ilium of said sacroiliac joint to prevent pullout of said fusion implant; and e. driving said fusion implant into said void such that said plurality of protrusions engages with said bone tissue.  

Paltzer teaches a spinal fusion implant (paragraph [0002]) comprising;
a plurality of protrusions for engagement with 25bone tissue in an articular surface of a spinal joint to prevent pullout of said fusion implant (paragraph [0067], ref. 40, Fig. 4).  In addition Paltzer discloses an inserter (Fig. 9, ref. 260) for inserting said fusion implant having a distal end configured to engage with said fusion implant (paragraph [0084]). Paltzer teaches that the spinal fusion implant is beneficial because the plurality of protrusions maximize gripping strength and resist counter-rotation once seated and therefor resist unwanted movement (paragraph [0067]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the spinal fusion implant of Petersen for the spinal fusion implant of Paltzer and to modify the distal end of the inserter of Petersen for the distal end of the inserter of Paltzer such that the inserter and implant may engage one another and for the beneficial purpose of resistance to unwanted movement once placed. It is noted that Petersen in view Paltzer does not alter the method of Petersen, which discloses that the fusion implant is placed between the articular surfaces of the sacroiliac joint (Fig. 25A) and the gripping surfaces or plurality of protrusions (as taught by Paltzer) are configured to engaged the articular surfaces of the spinal joint and thus the articular surfaces of the sacrum and ilium thus fulling the limitation of section “e”. 

Michelson teaches a surgical channel tool (Fig. 5) for use with spinal surgical procedures (Abstract), wherein a working channel (interior) of the tool comprises at least one distal tangle integral to and extending from a distal end of the said working channel (Fig. 6, ref. 142) for the purpose of penetrating and holding onto the bone at the surgical site (Col. 19, lines 51 - 67]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end of the surgical channel tool such that the said working channel includes at least one distal tang integral to and extending from the distal end of said working channel, as taught by Michelson, for the purpose of allowing the surgical tool to gain better purchasing power over bone tissue at the surgical site. 

Regarding claim 51, Petersen in view of Paltzer and in view of Michelson discloses the method of claim 49, wherein said plurality of protrusions comprises two sets of pluralities of protrusions, a first plurality of protrusions on a first lateral face of said fusion implant and a second plurality of 20protrusions on a second lateral face of said fusion implant (Michelson, when the device is divided along a lateral plane there are two sets of protrusions each on a lateral side). 

Regarding claim 59, Petersen in view of Paltzer and in view of Michelson discloses the method of claim 49, wherein said fusion implant comprises a body having a passage therethrough for holding a fusion-promoting material and allowing growth of bone through the said passage (Paltzer, paragraph[0059], refs. 52, 54) 15and a second two opposite lateral sides, each opposite side comprising a groove beginning at the proximal end of the body and continuing along each of the second two opposite lateral sides for at least part of a length, the distance between the second two opposite lateral sides defining a width of the first lateral face and a second lateral face (Paltzer, paragraph [0065], ref. 240, Figs. 4 - 5). 

Regarding claim 60 (as best understood), Petersen in view of Paltzer and in view of Michelson discloses the method of claim 51, wherein said fusion implant is operable to connect said sacrum to said ilium in fixed relative positions in the 25sacroiliac joint (Petersen as modified by Paltzer discloses a fusion implant configured to fuse two spinal bodies and more specifically the sacroiliac joint, thus discloses the step of connecting said sacrum to said ilium in a fixed position).  

Regarding claim 67, Petersen in view of Paltzer and in view of Michelson discloses the method of claim 59, wherein the inserting the fusion implant comprises: 
10a. attaching said fusion implant to said inserter tool to said grooves of said fusion implant, wherein said inserter tool has a groove-engagement arms that nest in said grooves (Paltzer, paragraph [0082], ref. 202, Fig. 9); and 
b. inserting the inserter tool into a hollow barrel of said working channel and engaging said insertion control protrusion with said insertion control 15mechanism and advancing the inserter tool until an insertion control protrusion is arrested by the insertion control mechanism at a pre- determined point in the hollow barrel, and said inserter tool is prevented from moving the fusion implant further into said sacroiliac joint (Petersen, paragraph [0069], Figs. 22C - 23C).  

Regarding claim 69, Petersen in view of Paltzer and in view of Michelson discloses the method of claim 49, wherein driving said fusion implant into said void comprises pushing said fusion implant into said void such that the plurality of protrusions contacts said bone tissue (Petersen, Figs. 25A shows implant placement within said sacroiliac joint, and thus Petersen as modified by Paltzer results in the protrusions contacting the bone tissue of the sacroiliac joint).  

Regarding claim 86, Petersen in view of Paltzer and in view of Michelson discloses the method of claim 49, wherein the inserting said fusion implant comprises: 
a. attaching said fusion implant to an inserter tool having a slot-engagement element (Petersen, paragraph [0073], ref. 760); and 
Serial No. 16/689,07310b. inserting said inserter into a hollow barrel of said working channel with said slot-engagement element aligned with said insertion control mechanism within said hollow barrel (Petersen, Fig. 23C shows the slot-engagement element ref. 760 engaged with said insertion control mechanism ref. 380), wherein engagement of said slot- engagement element with said insertion control mechanism maintains said 5inserter tool and said fusion implant in proper orientation for insertion of the fusion implant into said sacroiliac joint (Petersen, paragraph [0073]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 49, 51, 59, 60, 67, 69 and 86 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773